

117 HR 3560 IH: Homeless Youth Menstrual Product Access Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3560IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mrs. Beatty (for herself, Ms. Meng, Ms. Wilson of Florida, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Runaway and Homeless Youth Act to permit services provided by grant recipients to include provision of sanitary napkins and tampons.1.Short titleThis Act may be cited as the Homeless Youth Menstrual Product Access Act of 2021.2.AmendmentSection 311(a)(2)(C) of the Runaway and Homeless Youth Act (42 U.S.C. 11211(a)(2)(C)) is amended—(1)in clause (iii) by striking and at the end;(2)in clause (iv) by striking the period at the end; and(3)by adding at the end the following:(v)provision of sanitary napkins and tampons that conform to applicable industry standards..